Citation Nr: 1443989	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and anxiety disorder, for the rating period prior to April 10, 2009.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD and anxiety disorder, for the rating period from April 10, 2009 to March 14, 2013.

3.  Entitlement to an initial rating in excess of 70 percent for PTSD and anxiety disorder, for the rating period from March 15, 2013.

4.  Entitlement to a rating in excess of 20 percent for a low back condition with sacroiliitis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 15, 2013.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 1993.

These matters come before the Board of Veterans' Appeals (Board) from June 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Board hearing was held before the undersigned in July 2010, and a transcript of this hearing is of record.

In June 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development, and it has since been returned to the Board for appellate review.  While on remand, the AOJ granted a higher initial rating for PTSD and anxiety disorder, assigning a 70 percent rating, effective March 15, 2013.  Although the AOJ has granted higher ratings during the pendency of the appeal for the Veteran's PTSD and anxiety disorder, inasmuch as higher ratings for this disability are available both before and after the periods during which they are effective, and the Veteran is presumed to seek the maximum available benefit for a disability, the first three matters set forth on the title page represent the current issues on appeal regarding PTSD and anxiety disorder.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  For similar reasons, the issue of entitlement to TDIU prior to March 15, 2013 remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also remanded the case in April 2014.  While on remand, the AOJ granted the Veteran's claim of entitlement to service connection for allergic rhinitis, representing a full grant of this issue on appeal.  Therefore, that claim is no longer before the Board.

In June 2014, the Veteran's representative submitted private and VA medical records directly to the Board, and the Veteran provided a waiver of AOJ initial review in July 2014.  The Veteran also submitted additional evidence in August 2014, with a waiver of AOJ initial review.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's PTSD has not been manifested by total occupational and social impairment.

3.  The Veteran's low back condition with sacroiliitis is manifested by forward flexion greater than 30 degrees and subjective complaints of pain.

4.  The Veteran is currently service connected for PTSD (evaluated as 70 percent disabling); a low back condition with sacroiliitis (evaluated as 20 percent disabling); and allergic rhinitis (evaluated as 0 percent disabling); the Veteran's combined evaluation is 80 percent.

5.  For the entire rating period prior to March 15, 2013, the Veteran's service-connected disabilities rendered her unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the rating period prior to March 15, 2013, the Veteran's PTSD and anxiety disorder have met the criteria for an initial disability rating of 70 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  For the rating period since March 15, 2013, the Veteran's PTSD and anxiety disorder have not met the criteria for an initial disability rating in excess of 70 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  The Veteran's low back condition with sacroiliitis has not met the criteria for a rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5237.

4.  For the rating period prior to March 15, 2013, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant matter.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  The VCAA notice requirements apply to all five elements of a claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.

VA has satisfied its VCAA duty to notify obligations with respect to the Veteran's claim for an increased initial rating for PTSD and anxiety.  Since the January 2008 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2008 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter; March 2009 and July 2013 Supplemental SOCs readjudicated the matter after the Veteran and her representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  She has not alleged that notice regarding this issue was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the claim for an increased rating for a low back condition, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence, as well as how effective dates and disability ratings are assigned. 

VA's duty to assist, including gathering all relevant evidence necessary for an equitable resolution of the Veteran's claims, has also been satisfied.  The evidence of record includes VA and private outpatient treatment records, reports of multiple VA examinations, statements from the Veteran and her family, and the transcript of a July 2010 hearing before the undersigned.  The Veteran and her representative have not identified any other outstanding relevant evidence related to this issue.

The Veteran was afforded VA examinations to assess the severity of her PTSD and anxiety in August 2007, September 2008, September 2009, and March 2013.  The reports of these examinations are adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran was also afforded VA examinations to assess the severity of her low back condition in August 2007, August 2008, and December 2012.  The reports of these examinations are also adequate for rating purposes as they reflect the examiners interviewed and examined the Veteran, reviewed the claims file, reported the clinical findings in detail, and provided complete rationales for the opinions or conclusions stated.  See id.

The Veteran was provided an opportunity to set forth her contentions on the claim during the July 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the July 2010 hearing the undersigned explained the issues, focused on the elements necessary to substantiate each claim, and sought to identify any further development that was required to help substantiate each claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Initial Evaluation of PTSD and an Anxiety Disorder

The RO granted the Veteran's claim of entitlement to service connection for PTSD and an anxiety disorder in a January 2008 rating decision, assigning a 30 percent rating, effective August 16, 2006.  In an October 2009 rating decision, the RO increased that Veteran's evaluation for PTSD and an anxiety disorder to 50 percent, effective April 10, 2009.  In a July 2013 rating decision, the AOJ again increased the Veteran's initial evaluation for PTSD and an anxiety disorder to 70 percent, effective March 15, 2013.  The Veteran maintains that a higher rating is warranted for each rating period on appeal.

The Veteran has also been assigned a temporary total (100 percent) evaluation for her PTSD and an anxiety disorder for a period of in-patient treatment from September 10, 2007 to October 31, 2007.  The discussion below excludes this rating.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

For the period prior to April 10, 2009, the Veteran's PTSD and anxiety disorder were evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The next highest rating of 50 percent is assigned for PTSD and anxiety disorder under Diagnostic Code 9411 where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

For the period from April 10, 2009 to March 14, 2013, the Veteran's PTSD and anxiety disorder were evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The next highest rating of 70 percent is assigned for PTSD and anxiety disorder under Diagnostic Code 9411 where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

After reviewing the medical and lay evidence of record, the Board finds that the Veteran's PTSD and anxiety disorder symptoms are congruent with the criteria for a 70 percent rating outlined above, for the entire rating period on appeal (to include the period prior to April 10, 2009).  The record reflects that the Veteran has had periods of "chronic" suicidal ideation since 2004.  See April 2009 and March 2010 VA treatment records.  See also August 2007 VA examination report (reporting suicidal thoughts without plan), September 2008 VA examination report (reporting a history of passive suicidal ideation with no attempts), September 2009 VA examination report (noting suicidal ideation consistently without a history of suicide attempts), and September 2009 VA treatment record (describing daily suicidal ideation).

The Veteran's PTSD symptoms have significantly affected her ability to maintain personal relationships inside and outside of the workplace.  The Veteran participated in a seven-week inpatient intensive treatment program in September 2007.  A psychologist who worked with her at the treatment program, as well as prior to that time, submitted a letter in October 2007 stating that the Veteran's PTSD has negatively impacted her life in all psychosocial domains and was a significant contributor to her present unemployment.  On September 2009 VA examination, the examiner found that the Veteran's performance in employment "appeared highly affected by PTSD symptoms."  In an August 2010 letter, the Veteran's husband reported that the Veteran's psychiatric symptoms have negatively affected their marriage and her relationship with her family.  He described the Veteran's reports of hallucinations, strong flashbacks of her sexual assault, anger outbursts, poor memory, and anxiety, which have all affected her relationships with her family.  On September 2009 VA examination, Veteran reported having few friends and little desire to socialize with others due to anxiety.  She also reported that she left her job due to anger and stress and could not get along with coworkers.

In a July 2013 rating decision, the AOJ granted a 70 percent rating based on the findings in her most recent, March 2013, VA examination.  The examiner found that the Veteran had an inability to establish and maintain effective relationships, occupations and social impairment, disturbances of motivation and mood, impairment of short- and long-term memory, anxiety, chronic sleep impairment, depressed mood, mild memory loss, and suicidal ideation.  Notably, the majority of these symptoms have been present since the grant of service connection for PTSD and anxiety disorder.  See, e.g., chronic, daily suicidal ideation reported in April 2009, September 2009, January 2010, March 2010 VA outpatient treatment records, and September 2009 VA examination report.  See also October 2007 VA treatment plan update (describing "unresolved distress related to memories of sexual trauma with use of avoidance to manage the memories/distress" and "[u]se of distraction that takes the form of compulsive behaviors such as alcohol/drug abuse, overspending, and over-involvement in tasks to the point of neglecting other responsibilities and close relationships"); September 2008 VA examination report (describing symptoms of daily anxiety, sleep problems, nightmares, flashbacks, passive suicidal ideation, little to no social relationships, depression, and memory loss); January 2014 Individual Therapy Progress Note ("reported having suicidal ideation over the past week, but no plan or intent . . . reported calling the suicide crisis hotline twice in the past week").  As such, the Board finds that a 70 percent rating is appropriate for the entire rating period on appeal.

While the Board recognizes that there have been periods of record where the Veteran has shown improvement in her symptomatology (see, e.g., August 2007 VA examination report finding transient and mild psychological symptoms and October 2007 VA discharge summary describing mild anxiety), given the extent of the Veteran's extended periods of chronic suicidal ideation, intrusive thoughts and memories, sleep disturbances, depression, significant occupational impairment, and social isolation, the criteria for a 70 percent disability rating for PTSD and anxiety disorder have been satisfied for the entire period prior to March 15, 2013.

The Veteran's PTSD symptoms do not, however, warrant the assignment of a 100 percent rating, for any rating period on appeal, to include after March 15, 2013.  A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Although the Veteran's PTSD and anxiety disorder is productive of occupational and social impairment, such impairment is not total as required for a 100 percent rating.  The record reflects that the Veteran's PTSD has been "a significant contributor to her present unemployment."  See October 2007 VA psychologist statement.  See also March 2013 VA examination report (noting that the Veteran "could currently be classified as unemployable due to her unstablized psychopathology").  During the appellate period, however, the Veteran was able to complete a four-year college program, albeit with difficulties.  See March 2013 VA examination report.  The Veteran's PTSD and anxiety disorder, however, have not resulted in total social impairment.  While the Veteran had limited social outlets, she still reported having a small number of friends.  See, e.g., September 2009 VA examination report (reporting few friends).  The Veteran also has a good relationship with her family, including a strong relationship with her daughter.  See August 2007 VA examination report ("relationships with spouse and child [are] good"); September 2009 VA examination report (reporting good but distant relationships with her eldest stepson, good relationship with her stepdaughter, and a strong relationship with her daughter); March 2013 VA examination report (reporting a "solid" marriage).  There is no indication that the Veteran suffers from gross impairment in thought processes or communication.  There have been no reports of record of any disorientation or severe memory loss.  While the Veteran reported that she sometimes may see "shadows of people" and the perpetrator of the attack against her when she is outside of the home, see April 2013 VA treatment record, she has not been found to suffer from persistent delusions or hallucinations.  Although the Veteran suffers from periods of chronic suicidal ideation, she is not in persistent danger of hurting herself, as she often denies plan and/or intent.  See, e.g., January 2014 VA individual therapy progress note (reporting suicidal thoughts without plan or intent, that resulted in her calling a suicide hotline twice in one week); November 2013 VA individual therapy progress note (reporting suicidal thoughts with plan, but no intent).

The Veteran's Global Assessment of Functioning (GAF) scores have ranged from 51 (at March 2013 VA examination) to 85 (at August 2007 VA examination).  GAF scores in this range are consistent with minimal to moderate impairment in social and occupational functioning and are not reflective of total social and occupational impairment.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a 100 percent rating has not been shown for any rating period on appeal.

As indicated, the AOJ has already granted staged ratings for the Veteran's PTSD and anxiety disorder under consideration.  In addition to the Board's consideration of the propriety of the rating assigned at each stage, as discussed above, the Board has also considered whether any further staged rating of the disability is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that the Veteran's PSTD symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms-particularly her suicidal ideation, depression, intrusive thoughts and memories, sleep disturbances, nightmares, occupational impairment, anger, and social isolation-have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted and the 70 percent rating the Board has assigned is appropriate for the entire period here on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's PTSD symptoms primarily involve suicidal ideation, depression, intrusive thoughts and memories, sleep disturbances, nightmares, occupational impairment, anger, and social isolation.  Such impairment is specifically contemplated by the rating criteria, which presents examples of symptoms for each evaluation; the Veteran has been evaluated on that basis.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the ratings assigned above; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In summary, the evidence supports a rating of 70 percent, and no higher, for the Veteran's PTSD.  To that extent, the appeal is granted for the rating period prior to March 15, 2013.

III.  Evaluation for Low Back Condition with Sacroiliitis

The Veteran was initially granted service connection for chronic mechanical low back pain with right sacroiliitis and assigned a 10 percent rating in an unappealed January 1994 rating decision.  In July 1997, the RO increased the Veteran's rating to 20 percent.  In August 2006, the Veteran filed an increased-rating claim for her low back disability.  A June 2007 rating decision denied a rating in excess of 20 percent.  The Veteran appealed, alleging that the symptomatology associated with her low back condition with sacroiliitis is more severe than that contemplated by the currently-assigned 20 percent rating. 

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The general rating formula for rating diseases and injuries of the spine applies with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  Id.

The Veteran's low back condition with sacroiliitis is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The next highest, 40 percent, rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 is assigned upon forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Although the Veteran has been diagnosed with sacroiliitis of the L5, she has not been diagnosed with intervertebral disc syndrome or degenerative disc disease.  Examination findings have not revealed any objective neurological symptomatology.  Thus, the provisions regarding rating intervertebral disc disease do not apply in the instant case.

After reviewing the medical and lay evidence of record, the Board finds that the Veteran's low back condition with sacroiliitis has not met the criteria for a 40 percent rating outlined above.  On VA examination in August 2007, the Veteran's forward flexion was 40 degrees, with lack of effort due to fear of pain noted.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive movement or resisted movement.  The Veteran reported that pain was present all the time and worse with activity, prolonged standing, and walking for more than 15 to 20 minutes.  The Veteran was able to do household activity, cleaning, cooking, laundry, grocery, and going to church.  The examiner noted that the Veteran's reports of pain were disproportionate to medical findings (X-rays normal).

On August 2008 VA examination, the Veteran's forward flexion was to 50 degrees, with pain beginning at 40 degrees.  The Veteran had pain on motion and after repetitive use with no additional loss of motion.  The Veteran denied history of flare-ups.  No ankylosis was found.  The examiner found that the Veteran's lumbar spine sacroiliitis had mild effects on daily activities.

On December 2012 VA examination, the Veteran was diagnosed with sacroiliitis and mild degenerative joint disease of the lumbar spine.  Forward flexion was to 75 degrees, with objective evidence of painful motion at 75 degrees.  Repetitive testing did not result in any loss of range of motion.  The examiner noted that the Veteran had less movement than normal, pain on movement, and interference with sitting, standing, and/or weightbearing after repetitive use.  The Veteran denied flare-ups.  The examiner noted that the Veteran was unable to walk, stand, or sit for any extended period of time, which would impact her ability to work.  The Veteran reported using a back brace and Transcutaneous Electrical Nerve Stimulation (TENS) unit to alleviate her pain.

The Veteran has not met the criteria for a 40 percent, or higher, rating as her forward flexion has been greater than 30 degrees.

The Board has also considered the Veteran's functional loss due to flare-ups, pain, weakness, fatigability, incoordination, and pain on movement in accordance with the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.   38 C.F.R. § 4.40 (2013).  The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).
 
Even when considering any functional loss due to pain, weakness, fatigability, incoordination, and pain on movement under 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran does not meet the criteria for a 40 percent rating.  On repetitive motion testing, the Veteran had no loss of range of motion, and on December 2012 VA examination, her pain began at the same point that her forward flexion ended (i.e., 75 degrees).  

The Veteran has also not exhibited any other symptoms during this rating period that would warrant a rating in excess of 20 percent, to include favorable or unfavorable ankylosis.

The Board has also considered the Veteran and her family's statements that her back pain precludes her from lifting, participating in sports, and doing chores in her home.  See Board Hearing Tr. at 18-20; August 2010 statement in support of claim.  In a March 2008 statement the Veteran also reported suffering from constant flare-ups of her back, although flare-ups were denied during examinations.  She also reported significant muscle spasms that affected her daily activities.  Even when considering these lay statements regarding the Veteran's symptomatology, the Board finds that a higher rating is not warranted.  The objective medical findings reflect that such symptoms cause functional loss, but not to the extent that a 40 percent rating is warranted.

In short, the criteria for a 40 percent rating, or higher, have not been shown.

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the Board finds that the Veteran's low back condition with sacroiliitis symptoms have been consistent with the rating that has been assigned for the entire rating period on appeal.  The record indicates no increase in the Veteran's symptoms of restriction of range of motion during the entire appellate period.  Accordingly, staged ratings are not warranted and the currently assigned rating is appropriate for the entire period here on appeal.

The Board has also considered whether referral for an extraschedular rating is appropriate.

As noted above, the Veteran's low back disability is manifested by signs and symptoms such as pain and lack of range of motion, which impairs her ability to stand, walk, and sit for extended periods, lift items, do household chores, and participate in recreational activities.  (See, e.g., January 2013 VA opinion report, December 2012 VA examination report, Board Hearing Tr. at 18-20, and August 2010 statement in support of claim).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (providing ratings on the basis of, inter alia, ankylosis and limited flexion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing, sitting, and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's low back condition because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd, 9 Vet. App. at 95; Bagwell, 9 Vet. App. 337. 


IV.  TDIU

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

In this case, the Veteran has met the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for award of a schedular TDIU, as service connection is in effect for PTSD (evaluated as 70 percent disabling); a low back condition with sacroiliitis (evaluated as 20 percent disabling); and allergic rhinitis (evaluated as 0 percent disabling).  The combined rating for these service-connected disabilities is 80 percent.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran was determined to be unemployable at a March 15, 2013 VA examination, where the examiner found that the Veteran's PTSD symptoms resulted in a "compromised vocational potential and employability."  He stated that the Veteran could "currently be classified as unemployable due to her unstabilized psychopathology."  He noted that if she became motivated to make changes and is able to find a committed therapist willing to assist her on a long-term basis, it would likely be months to years until she could hold a competitive employment position.  

For the period prior to March 15, 2013, the Veteran's service-connected disabilities also rendered her unable to secure or follow substantially gainful employment.

Regarding the Veteran's PTSD, on August 2007 VA examination, the Veteran reported leaving her prison job in 2004 because it triggered memories of her in-service sexual assault.  The examiner noted that during times of high stress, the Veteran's anxiety would trigger memories of sexual assault which "may reduce her work performance."  In an October 2007 VA outpatient record, the Veteran reported doing on-call employment as a substitute teacher for the last three years.  Subsequent records indicate that she also left that position due to stress and anxiety.  See September 2009 VA examination report.

Most significantly, the record contains an October 2007 letter from the Veteran's treating psychologist, noting that the Veteran's PTSD negatively impacted her life in all psychosocial domains and was a significant contributor to her present unemployment.  Further, on September 2009 VA examination, the examiner found that the Veteran's performance in employment "appeared highly affected by PTSD symptoms."  

In January 2013, a VA examiner found that the Veteran's back did not render her unable to maintain gainful employment.  The examiner noted that based on medical records, it was possible that the Veteran's standing, lifting, and carrying would be limited, but not to the extent that she would be unemployable.  She further noted that the Veteran could function in an occupational environment with her service-connected disabilities with limitations.

Despite that finding, the record reflects that the Veteran's service-connected PTSD symptomatology rendered her unable to secure or follow substantially gainful employment prior to March 15, 2013.  The Veteran consistently demonstrated that her PTSD symptomatology was of sufficient severity to produce unemployability during this entire period.  See, e.g., September 2009 VA examination report (noting that the Veteran's performance in employment "appeared highly affected by PTSD symptoms;" the Veteran left on-call employment as a substitute teacher due to PTSD-related stress and anxiety; and her prior job as a prison guard was especially stressful due to her history of sexual trauma).  The Board especially considers the October 2007 statement by the Veteran's treating psychologist as strong probative evidence that the Veteran's service-connected PTSD caused her unemployability for the rating period prior to March 15, 2013.

On the March 15, 2013 VA examination, which resulted in a grant of entitlement to TDIU from that date, the examiner found that the Veteran could "be classified as unemployable due to her unstabilized psychopathology."  Notably, the Veteran also consistently demonstrated unstabilized psychopathology during the entire rating period prior to March 15, 2013.  See discussion in Part II, supra (regarding continued periods of suicidal ideation, a period of prolonged inpatient treatment, unresolved distress related to memories of sexual trauma, compulsive behaviors used as avoidance tactics, and significant, daily anxiety).  Therefore, the Board finds that the March 15, 2013 opinion also extends to the rating period prior to that date.  Although the Veteran's symptoms were sometimes described as "mild" during this period (see, e.g., October 2007 VA inpatient discharge summary), her documented inability to adequately function due to unstabilized psychopathology, especially under periods of stress, rendered her unable to sustain or maintain employment.

As such, during the entire rating period prior to March 15, 2013, the Veteran was unable to secure or follow substantially gainful employment as a result of her service-connected disabilities.  Accordingly, the claim of entitlement to TDIU is granted.


ORDER

For the entire rating period prior to March 15, 2013, an initial rating of 70 percent for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From March 15, 2013, an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a rating in excess of 20 percent for a low back condition with sacroiliitis is denied.

Entitlement to TDIU for the entire rating period prior to March 15, 2013 is granted.



______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


